The Chancellor
denied both parts of the motion. He said, that it was necessary that the wife should previously disclose, by her answer, the nature of her defence; for as yet it did not appear whether she intended to defend herself against the charge in the bill. And until the facts in the bill were put in issue, he did not incline to allow her alimony; especially considering the long previous separation of the parties, and that she had not stated that she stood in need of any allowance.
Motion denied, (a)

 Vide Mix v. Mix, 1 Johns, Ch. Rep. 108. Denton v. Denton, id. 364.